344 S.W.3d 231 (2011)
STATE of Missouri, Respondent,
v.
Mark FRISELLA, Appellant.
No. ED 95157.
Missouri Court of Appeals, Eastern District, Division Four.
April 19, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2011.
Application for Transfer Denied August 30, 2011.
Kim C. Freter, Clayton, MO, for Appellant.
Chris A. Koster, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and DANIEL PELIKAN, Sp.J.

ORDER
PER CURIAM.
Mark Frisella ("Defendant") appeals from the judgment of the trial court upon his conviction by a jury of one count of forcible rape, Section 566.030, RSMo 1990[1], *232 and two counts of attempted forcible sodomy, Section 566.060. Defendant argues the trial court erred in denying his motion for judgment of acquittal at the close of the evidence: (1) as to counts II, IV, and VI because the State failed to prove beyond a reasonable doubt that Defendant committed forcible rape and attempt to commit forcible sodomy in that the evidence was insufficient to show Victim suffered a serious physical injury; and (2) as to count VI because the State failed to prove beyond a reasonable doubt that Defendant committed the crime of attempted forcible sodomy in that the evidence was insufficient to show there was a "substantial step" taken toward the commission of forcible sodomy.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 1990.